Citation Nr: 0512241	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of the German Government for 139 
days.  He died on June [redacted], 1990.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC, for 
further development of the evidence.  The case was returned 
to the Board in March 2005.

FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The preponderance of the competent medical evidence of 
record demonstrates that one or more of the veteran's service 
connected disabilities or some other disability for which 
service connection would be warranted did not cause or 
substantially or materially contribute to the veteran's death 
from cancer of the adrenal gland.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (20040.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished to the appellant in December 
2003 by the RO and VCAA notice letters furnished to the 
appellant in April 2004 and September 2004 by the AMC 
informed the appellant of the elements of a successful claim 
for service connection for the cause of the veteran's death, 
of the evidence needed to substantiate her claim, of the 
evidence which VA had obtained, and of the evidence which she 
should submit in support of her claim.  The VCAA letters 
furnished to the appellant by the AMC also notified her that 
she should submit or identify any other information or 
evidence which she thought would support her claim.  VA has 
thus provided the appellant with the four elements of notice 
listed in Pelegrini II and thereby fulfilled VA's duty to 
notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained a records review and medical opinion on 
issues in this case from a VA physician who consulted with a 
Board-certified oncologist-hematologist.  The appellant's 
representative has alleged that the records review and 
opinion by the VA physician in June 2004 violated the holding 
of the Court in Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders) 
because the VA physician was not an oncologist.  The Board 
does not agree with this assertion for several reasons.  
First, in his report, the reviewing VA physician stated that 
he is not a Board-certified oncologist but he did not state 
that he is not a specialist in oncology, as requested by the 
Board.  Second, the Board's April 2004 remand requested a 
records review and opinion by an oncologist but did not 
require that the requested records review and opinion be 
provided by a Board-certified oncologist.  Third, there was 
no need for a physical examination of the veteran by the 
physician providing the requested opinion as the veteran is 
deceased.  Fourth, the reviewing VA physician reported that 
he conferred for 30 minutes with a Board-certified oncologist 
about the facts of the veteran's case as revealed in his 
medical records in the claims file before formulating and 
stating his opinion, so there was clearly substantial 
compliance with the Board's remand order.  The appellant and 
her representative have not identified any existing 
additional evidence which might be relevant to the issue on 
appeal.  The Board notes that in September 2004 the AMC 
requested the appellant to authorize release to VA of the 
veteran's terminal hospital summary by a private hospital and 
provided her with the VA form to do so, but she did not 
complete and return the form.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.  

II. Legal Criteria

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).



III. Factual Background and Analysis

The veteran's death certificate listed his immediate cause of 
death as bilateral adenocarcinoma of adrenal - unknown 
primary, and states that the approximate interval between 
onset and death was 20 months.  The other significant 
condition identified as contributing to death but not 
resulting in the underlying cause was listed as 
myelofibrosis/agnoganic myeloid metaplastic anemia.  The 
veteran was 65 years old of age at death.

At the time of his death, the veteran was service connected 
for the following disabilities:  psychoneurosis with 
gastrointestinal complaints and diverticulosis, evaluated as 
10 percent disabling; cystic acne vulgaris of the neck and 
thighs, evaluated as 10 percent disabling; malnutrition, 
evaluated as noncompensably disabling; and, dysentery, 
evaluated as noncompensably disabling. 

The appellant has not made specific contentions concerning 
the service connected disorder(s) which she claims caused or 
substantially or materially contributed to the veteran's 
death.

In support of her appeal, the appellant submitted a statement 
dated in October 2001 by L. J. S., M.D., who indicated that 
had practiced medicine in Michigan from 1968 to 1979 and had 
seen the veteran as a patient on several occasions from 1967 
through 1979.  He stated that he had also served a county 
medical examiner.  Dr. S. stated that he had reviewed the 
veteran's claims file, including all available military and 
medical records.  He reported that, "It is my Professional 
Medical opinion, as a Physician and Medical Examiner, that 
[the veteran's] final, fatal illness and death were directly 
related to his Military Service and time as a prisoner of 
war."  The Board notes that Dr. S. did not provide a 
rationale for his opinion.  Specifically, he did not state by 
what process or mechanism one or more of the veteran's 
service connected disabilities caused or substantially or 
materially contributed to the veteran's death.  

A VA physician who reported that he had reviewed the 
veteran's claims file in its entirety in June 2004 stated an 
opinion that it is not likely that one or more of the 
veteran's service-connected disabilities or some other 
disability for which service connection would be warranted 
caused or substantially or materially contributed to the 
veteran's death from cancer of the adrenal gland.  He stated 
that he based his opinion on review of the veteran's records, 
a literature search, and a consultation with a Board-
certified oncologist-hematologist.  He commented that 
myelofibrosis with adenogenic myeloid metaplastic anemia only 
comes about from the type of cancer or the family of cancers 
which the veteran had and so the veteran's anemia, which was 
not present in the veteran's lifetime following his POW 
experience until the time of his development of cancer, 
cannot be related to any of the veteran's service connected 
disabilities.  He commented further that there is no evidence 
that the veteran's adenocarcinoma had its onset in or was 
caused by the veteran's active service or POW experience and 
that because the veteran's fatal adenocarcinoma caused the 
myelofibrosis with adenogenic myeloid metaplastic anemia, 
such anemia likewise could not have been caused by the 
veteran's active service or his POW experience.  

Because a clear and convincing rationale was provided for the 
opinion of the reviewing VA physician and the Board-certified 
oncologist with whom he conferred, while Dr. S., who 
evidently does not have training or expertise in oncology, 
did not provide any rationale for his opinion, the Board 
finds that the opinion of the reviewing VA physician and the 
Board-certified oncologist with whom he conferred is entitled 
to greater probative weight than the opinion of 
Dr. S.  On that basis, the Board must conclude that the 
preponderance of the credible evidence of record is against 
the appellant's claim for service connection for the cause of 
the veteran's death, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


